Reasons For Allowance
Claims 1-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…turn on of two transistors of the bridge rectifier arrangement during a first phase, and turn on of two other transistors of the bridge rectifier arrangement during a second phase, to thereby cause rectification of the input time varying power signal to produce an output voltage at the output node; and modulation of a gate voltage of at least one transistor of the bridge rectifier arrangement during the first phase, and modulation of a gate voltage of at least one other transistor of the bridge rectifier arrangement during the second phase, to thereby cause dissipation of excess power delivered by the input time varying power signal and therefore perform performing output voltage regulation on top of rectification.”.	Regarding claim 28, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a feedback device receiving input from the output node and generating a feedback signal therefrom; and a control circuit coupled to receive the input time varying power signal and the feedback signal, and generating gate voltages for the transistors of the bridge rectifier arrangement to cause: turn on of the first transistor, first companion transistor, second transistor, and second companion transistor during a first phase, and turn on of the third transistor, third companion transistor, fourth transistor, and fourth companion transistor during a second phase, to thereby cause rectification of the input time varying power signal to produce an output voltage at the output node; and turn off of at least one of the first transistor and the second transistor prior to an end of the first phase, and turn off of at least one of the third transistor and the fourth transistor prior to an end of the second phase, to thereby cause dissipation of excess power delivered by the input time varying power signal.”

claim 35, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…turn on of two transistors of the bridge rectifier arrangement during a first phase, and turn on of two other transistors of the bridge rectifier arrangement during a second phase, to thereby cause rectification of the input time varying power signal to produce an output voltage at the output node; and modulation of a gate voltage of at least one transistor of the bridge rectifier arrangement during the first phase, and modulation of a gate voltage of at least one other transistor of the bridge rectifier arrangement during the second phase, to thereby cause dissipation of excess power delivered by the input time varying power signal; wherein, based upon operating conditions of the wireless power reception system, the control circuit operates the bridge rectifier arrangement in an in-phase serial configuration and operates the bridge rectifier arrangement in an anti-phase parallel configuration.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838